Citation Nr: 1017055	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for tinnitus.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  




ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from May 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  A 10 percent rating has been in effect for tinnitus 
throughout the appeal period.  

2.  The Veteran's hearing loss has been manifested by Level I 
hearing acuity in his right ear and Level VI hearing acuity 
in his left ear throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating greater 
than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2009).  

2.  The criteria are not met for an initial compensable 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & 


Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  Prior to initial adjudication of the Veteran's 
claim, a July 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
notice that was provided to the Veteran prior to the initial 
adjudication of his service connection claim informed him 
that a disability rating and an effective date would be 
assigned should the claim be granted; therefore, the Veteran 
has not been prejudiced.  "In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated - it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

The Veteran's service treatment records, private treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination was 
conducted in November 2007 in conjunction with this appeal.  
The findings were based upon a physical examination of the 
Veteran and a review of his claims file.  The Board therefore 
concludes that the November 2007 examination is adequate for 
evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  Moreover, the 
Veteran has neither advanced an argument that the examination 
was deficient in any respect, nor that he was prejudiced 
thereby.  Id.; see also Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 
486.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The current appeal is based on the assignment of initial 
ratings for disabilities following the initial award of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id. 


Tinnitus 

In a November 2007 rating decision, the RO granted the 
Veteran's claim for service connection for tinnitus, and 
assigned a 10 percent disability rating.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  In December 2007, the Veteran's notice 
of disagreement was received by VA, arguing that he felt the 
rating for tinnitus should be greater than 10 percent.  

However, the Schedule provides for a maximum 10 percent 
evaluation for tinnitus.  Id.  On a claim for an original or 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code (10 percent) has been in effect 
throughout the appeal period.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  As such, a higher schedular rating cannot be 
granted.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus 
throughout the period on appeal.  38 C.F.R. §4.87, Diagnostic 
Code 6260; see Fenderson, 12 Vet. App. at 126.  As no greater 
schedular evaluation is available, entitlement to a rating in 
excess of 10 percent for tinnitus is not warranted.  

Hearing loss 

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing 


threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz 
(cycles per second).  The Schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  38 
C.F.R. § 4.85.  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 
(2009).  If the puretone threshold is greater than 55 
decibels at each of four specified frequencies (1000 Hertz, 
2000 Hertz, 3000 Hertz, and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and 
simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral for consideration.  Each 
ear is evaluated separately.  Id.  

Private treatment records dated since November 2003 reflect 
notations of bilateral sensorineural hearing loss, left 
greater than right, and tinnitus, since the 1970s.  Those 
reports include audiograms dated in December 2003 and July 
2004 that contain audiometric data in graphical format which 
the Board cannot interpret.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995).  The Board observes, however, 
that those data are very similar to those obtained on VA 
examination in November 2007.  Further, the private 
audiometric reports do not indicate whether the testing 
methods conformed to those required for VA rating purposes.  
Nevertheless, a private audiologist commented in June 2004 
that the data represented mild sensorineural hearing loss at 
2000 Hertz, with severe sensorineural loss from 3000-8000 
Hertz in the right ear, and mild sensorineural loss in the 
left ear to 1500 Hertz, with profound to severe loss from 
2000-8000 Hertz.  Another private examiner wrote in 
August 2004 that the asymmetric findings and decreased 
discrimination suggested a 


possible acoustic neuroma.  But magnetic resonance imaging 
obtained in July 2004 was reported to be essentially 
negative.  

On an authorized audiological evaluation in November 2007, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
15
40
75
80
53
Left
5
80
90
90
66

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and of 92 percent in the left 
ear.  

Based on the evidence of record, the Board finds that an 
initial compensable evaluation for the Veteran's service-
connected bilateral hearing loss is not warranted.  

The November 2007 audiometric data for the Veteran's right 
ear hearing on that examination reflect impairment manifested 
by Level I hearing acuity.  The data for the Veteran's left 
ear hearing loss qualify as an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86.  Application of Table VIa 
and 38 C.F.R. § 4.86(b) reflects left ear hearing impairment 
manifested by Level VI hearing acuity.  Using Table VII, the 
result is a noncompensable evaluation for bilateral hearing 
impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Therefore, the Board concludes that the 
preponderance of the evidence does not warrant a compensable 
rating for bilateral hearing loss at any time during the 
appeal period.  Fenderson, 12 Vet. App. at 126.  Accordingly, 
entitlement to a compensable rating for bilateral hearing 
loss is not warranted

Other considerations

Generally, evaluating a disability using the appropriate 
diagnostic code contained in the Schedule is sufficient.  See 
38 C.F.R. §§ 4.20, 4.27 (2009).  However, because the ratings 
are averages, it follows that an assigned rating may not 
completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to 
address the average impairment in earning capacity caused by 
disability.  In exceptional cases where the rating is 
inadequate, it may be appropriate to assign an extraschedular 
rating.  38 C.F.R. § 3.321(b) (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the Veteran's disability picture 
throughout the entire appeal period is not so unusual or 
exceptional in nature as to render the 10 percent rating for 
tinnitus or the noncompensable rating for bilateral hearing 
loss inadequate.  The Veteran's hearing loss is evaluated 
pursuant to 38 C.F.R. §§ 4.85 and 4.86, which evaluates 
hearing impairment, the criteria of which are found by the 
Board to specifically contemplate the level of disability and 
symptomatology.  The Veteran has stated that he cannot 
understand what the person next to him is saying if there is 
any background noise.  Accordingly, an audiology examination 
was conducted during the course of this appeal.  The 
Veteran's hearing loss disability was found to have been 
manifested by Level I hearing acuity in his right ear and 
Level VI hearing acuity in his left ear throughout the appeal 
period.  When comparing the findings of this examination with 
the audiometric findings contemplated by the Schedule, the 
Board finds that the level of the Veteran's impaired hearing 
is specifically contemplated by a noncompensable evaluation 
for hearing loss.  A rating in excess thereof is provided for 
certain manifestations of the service-connected hearing loss, 
but the medical evidence of record did not demonstrate that 
such manifestations are present in this case.  The criteria 
for the noncompensable rating for the Veteran's 
service-connected bilateral hearing loss disability more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  

The Veteran's tinnitus is evaluated pursuant to 38 C.F.R. § 
4.87 for recurrent tinnitus, the criteria of which are found 
by the Board to specifically contemplate the level of 
disability and symptomatology.  An audiology examination was 
conducted during the course of this appeal.  Tinnitus was 
found as bilateral and began after acoustic trauma in 
service.  When comparing the findings of this examination 
with the audiometric findings contemplated by the Schedule, 
the Board finds that the Veteran's tinnitus is specifically 
contemplated by a 10 percent evaluation for tinnitus.  
Although the Veteran has asserted that his service-connected 
tinnitus has affected his social life, he has presented no 
argument or evidence that it affects employment "in ways not 
contemplated by the rating schedule[,]."  See VAOGCPREC 06-
96, 61 Fed. Reg. 66749 (1996).  The criteria for the for the 
10 percent evaluation for the Veteran's service-connected 
tinnitus more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.  

The Veteran has asserted that his bilateral hearing 
disability and tinnitus have caused him to develop low self 
esteem and depression.  Those aspects have already been 
considered by the RO's recent grant of service connection for 
depression and so cannot be considered here.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine in evaluating the Veteran's disabilities.  
However, as the preponderance of the evidence is against his 
claims, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

An initial rating greater than 10 percent for tinnitus is 
denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


